Citation Nr: 1811544	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic right ankle sprains, (except for a period of convalescence from April 16, 2015 to May 1, 2016, which is rated at 100 percent)..  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel




INTRODUCTION

The Veteran served on active duty  from June 1987 to December 1987, August 1990 to April 1991, and from January 2008 to December 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a right ankle sprain and assigned an initial rating of 10-percent, effective December 4, 2008.  

In September 2016, the RO granted the Veteran a 100-percent rating following surgery on April 16, 2015.  See 38 C.F.R. § 4.30.  The assigned 10-percent rating was continued from May 1, 2016.    

The Board remanded this claim in December 2013, May 2016, and most recently  in April 2017 for a new VA examination.  The matter returns to the Board for further adjudication.  


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by subjective complaints of pain, swelling, instability, and limitation in standing and walking; objective findings include decreased range of motion, pain on motion, instability, dislocation, laxity compared with the opposite side, and instability.

2.  During the entire period on appeal, there is no evidence that the Veteran had a scar on his right ankle and was not manifested by complaints of pain and was neither unstable nor nonlinear.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for right ankle sprains have been met.  38 U.S.C. §§ 1155, 5103(a), 5107A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.21, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5271, 4.118, DC 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veteran's Claims Assistance Act describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

VA has satisfied its duty to notify because an appeal of an initial  rating following a grant of service connection requires no additional VCAA notice with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the VA's duties to notify or assist.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notice obligations. 

The prior remand instructions were substantially complied with for the Veteran's claim.  The April 2017 Board remand instructed for a new VA examination, which was completed in October 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008)(holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Increased Rating Claim

The Veteran contends that his right ankle sprain is more severe than what is contemplated by the currently assigned 10-percent rating.  

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

Under DC 5271, the diagnostic code for limitation of motion of the ankle, a 10-percent rating is warranted for "moderate" limitation of motion and a 20 percent rating where there is "marked" limitation of motion.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. 4.71, Plate II.  The words "slight," "moderate," and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allows for at least the minimum compensable evaluation for the joint.  

Factual Background

The Veteran was originally service connected for a right ankle sprain and assigned a 10 percent rating effective December 4, 2008.  

The Veteran reported in December 2008 that he fell during service and twisted his right ankle.  See December 2008 VA 21-4138 Form.  The Veteran also reported experiencing pain after "prolonged standing or walking."  

The Veteran was afforded a VA examination in March 2009.  See Compensation and Pension (C&P) Examination Report for General Medical Examination.  The Veteran reported that "instability tends to be the greatest problem in that he has suffered recurrent inversion sprains and swelling associated with these injuries."  The Veteran reported that he occasionally wore a brace for his ankle.  Range of motion testing showed dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, with no objective evidence of painful motion.  The examiner diagnosed the Veteran with chronic right-sided lateral ankle instability associated with recurrent inversion sprain. 

Imaging studies of the Veteran's right ankle from March 2009 showed no abnormalities.  See VA Treatment Record, Ankle 3 or More Views report.  

During an initial primary care visit, in July 2009, the Veteran reported chronic pain and limitation of motion in his right ankle.  See VA Community Based Outpatient Clinic (CBOC) in Greenville, South Carolina, Primary Care Note.  On physical examination, the Veteran's right ankle was wrapped in an ace bandage.  The treating provider also noted the Veteran had "limitation of motion of the ankle joint because of pain and discomfort."  The Veteran was assessed with traumatic injury to the right ankle.  

The Veteran filed a Notice of Disagreement in August 2009, disagreeing with the initial 10-percent rating.  Specifically, the Veteran stated "when I apply constant weight to my right ankle around the house my ankle begins to stiffen.  Since I resprained my right ankle last month (July) I have been experiencing pain and stiffness with limited mobility on a daily basis."  

In September 2009, the Veteran requested a referral physical therapy (PT) for his right ankle instability, which was subsequently approved. See VA Outpatient Treatment Record.  At the PT consultation, the Veteran reported ankle pain of 5 out of 10 generally and pain of 9 out of 10 at its worst.  He also reported ankle pain with activity.  The Veteran also reported soreness, stiffness, and swelling associated with sitting, standing and squatting.  On range of motion testing, the Veteran displayed dorsiflexion was to 10 degrees, and plantar flexion to 20 degrees.  The physical therapist assessed the Veteran right ankle as "significantly [tender to palpitation right] posterior lateral ankle.  Loss of mobility and strength in the right ankle."  The physical therapist also noted the Veteran's "lateral ligaments of [right] ankle remain stressed due to instability."  

In September 2009, the Veteran was also prescribed an Ankle Stabilizing Orthosis brace for his right ankle.  See Columbia SC Veteran's Medical Center (VAMC), Prosthetics Note.  

In January 2010, the Veteran underwent another VA examination.  See January 2010 C&P Examination for Joints.  The Veteran reported that he had intermittent 5 out of 10 right ankle pain "aggravated by walking more than approximately 1 mile and prolonged standing."  He further reported continued instability of ankle and occasional swelling and accidental inversions.  The Veteran also reported flare ups caused by activity and of varying severity.  He also endorsed use of an ankle brace.  Range of motion of the right ankle revealed dorsiflexion to 40 degrees, and plantar flexion to 40 degrees, inversion to 40 degrees, and eversion to 15 degrees, without pain.  The examiner noted tenderness of the lateral ankle.  

The Veteran underwent another VA examination in April 2014.  See April 2014, C&P Examination report for Ankle Conditions, Disability Benefits Questionnaire (DBQ).  The examiner diagnosed the Veteran with right ankle strain, and right ankle degenerative joint disease.  The Veteran reported reoccurring ankle instability and flipping of his ankle.  He also reported wearing an ankle brace at least 4 days a week.  The Veteran reported having flare ups which cause "throbbing pain at the area on the side starts to swell."  It feels like needles and increase when pressure is applied, when I am walking the pain gets worse."  On range of motion testing of the right ankle, the Veteran exhibited dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no objective sign of painful motion.  The examiner stated that "Veteran was observed to diminish weight bearing on right lower extremity when rising from the seated position which he attributes to right ankle instability.  The Veteran was observed to have a mildly antalgic gait when walking in the clinic."  The examiner also noted that the Veteran exhibited pain on palpitation of his right ankle but did not have ankyloses of the ankle.   

In December 2014, the Veteran was seen by the VA surgical orthopedic department at the Asheville VAMC.  See December 2014, Surgical Orthopedic Note, received on May 11, 2016 in CAPRI.  The diagnostic impression was "small probable osteochondral defect of the lateral aspect of the upper talar dome, with an apparent small displaced cortical fragment.  Probable chronic tear of the anterior talofibular ligament."  The treating provider noted that the Veteran "would be best served by being referred for Non VA care evaluation and treatment by a foot and ankle ... trained orthopedic surgeon [for] ankle arthroscopy which is not available here."  
The Board notes that the Veteran underwent a right ankle arthroscopy as recommended with a private orthopedic surgeon in April 2015, although the treatment records are not in the evidence of record.

The Veteran underwent another VA examination in July 2016.  See July 2016 VA C&P Examination report for Ankle Conditions DBQ.  The Veteran reported that he underwent a right ankle arthroscopy at Blue Ridge Bone and Joint in April 2015.  He also reported experiencing daily flare-ups and generalized weakness as well as instability in the right ankle.  The range of motion testing of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  The examiner noted that range of motion was limited by pain and that range of motion contributed to functional loss.  The examiner further noted evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpitation of the right ankle.  The examiner also opined suspected right ankle instability or dislocation as well as laxity compared with the opposite side on Anterior Drawer Test and Talar Tilt Test.  The examiner also stated the Veteran wears an ankle brace constantly due to instability.   The examiner also found that the Veteran did not have a scar related to his right ankle disability and noted no ankyloses was found.  

Pursuant to an April 2017 Board remand, the Veteran underwent a VA examination in October 2017.  See October 2017 VA C&P Examination report for Ankle Conditions.  The Veteran reported daily flare ups which last hours at a time.  He also reported "loss of ambulation as well as standing tolerance."  The range of motion testing of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  Pain on examination that causes functional loss was noted as well as evidence of pain with weight-bearing.  examiner also found that the Veteran did not have a scar related to his right ankle disability and noted no ankyloses was found.  

Analysis

Based on the above mentioned evidence and resolving reasonable doubt in the Veteran's favor, a 20-percent rating for his right ankle disability is warranted for the entire period on appeal.  The evidence shows continuous pain, swelling, decreased range of motion, instability, dislocation, and laxity compared to the other side.  Further, the October 2017 VA examiner noted that the Veteran's right ankle disability required constant use of a brace due to pain.  Accordingly, the Board finds the above symptoms more nearly approximate a marked limitation of motion, which warrants a 20-percent disability rating.

A 20-percent disability rating is the maximum evaluation under DC 5271(limitation of motion of the ankle).  The evidence does not show ankyloses of the ankle or any other pathology that would warrant a separate rating under a different diagnostic code.  Further, because the right ankle disability has been assigned the maximum rating based on limitation of motion, the Deluca criteria are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 38 C.F.R. §§ 4.40, 4.45, 4.59;  Deluca, 8 Vet. App. at 206-07.  Additionally, the Board notes that the October 2017 VA Ankle Conditions DBQ examination does not comply with Correia v. Shulkin, 28 Vet. App. 158 (2016).  However, given the outcome of this decision, where the highest rating possible has been assigned under the Schedule for Rating Disabilities, remand is not warranted.  

The evidence shows that the Veteran's right ankle disability has not more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, except for the period between April 16, 2015 to May 1, 2016, following right ankle surgery, where the Veteran has been rated 100 percent for convalescence under 38 C.F.R. § 4.30.  Thus, staged ratings are not appropriate for the period under review.  See Hart v. Shulkin, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  

The Board has also considered the statements submitted by the Veteran in support of the claim including statements provided during examinations and treatment.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements serve, in part, as the basis for the assignment of a higher rating during this period of the appeal.  


Separate Rating

The Board considered whether the Veteran is entitled to a separate rating for a right ankle scar due to the arthroscopy he underwent in April 2015.  Pursuant to DC 7804 for rating scars that are unstable or painful, a 10-percent rating is assigned for one or two scars that are unstable or painful, a 20-percent rating is assigned for three or more scars that are unstable or painful, and a 30-percent rating is assigned for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.  DC 7800 specifically applies to scars of the head, face, and neck.  The VA examiner in October 2017 noted the Veteran did not have a scar on his ankle.   Therefore, there is no evidence of record that the Veteran had any disabling effects from a right ankle scar, and a separate compensable rating under DC 7805 is not warranted.

Accordingly, the Board finds that the preponderance of the evidence meets the criteria for a 20-percent rating for the Veteran's right ankle disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 20-percent rating, but no more, for right ankle disability is granted for the entire period on appeal.  



	(CONTINUED ON NEXT PAGE)






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


